DETAILED ACTION
This Office action is in response to the Application filed on December 15, 2020, which claims benefit of U.S. Provisional Application No. 62/948509, filed on December 16, 2019. An action on the merits follows. Claims 1-20 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “grouping geo-registered parcels present in the geotagged aerial image into a plurality of islands” in lines 8-9 of the claim. However, the claimed “geo-registered parcels” and “plurality of islands” terms are not defined in any of the claims, which renders the claim indefinite. Additionally, since the claimed “island” term is not defined in any of the claims, it is not clear if the claimed “island” encompasses embodiments corresponding to an “island”, which is typically defined as “a piece of land surrounded by water”, or not, which also renders the claim indefinite.   
Par. [0003-5] of the specification of the instant application indicates “automatically aligning geotagged aerial images with geo-registered county parcels (land property boundaries) present in such images… the system optimizes the parcel information by grouping geo-registered parcels present in the geotagged aerial image into a plurality of islands”. Par. [0020] of the specification also indicates “automatically aligning geotagged aerial images with geo-registered county parcels present in such images”. Par. [0029-34] of the specification further indicate “system divides groups of parcels present in the aerial image into a series of islands and generates a plurality of parcel alignment solutions for each island… parcel alignment solution comprises respective island parcel alignment solutions wherein each parcel alignment solution provides an assignment of assets contained therein… the system divides groups of parcels present in the aerial image into a series of islands I (e.g., computational units) and generates a plurality of parcel alignment solutions 182, 184 and 186 for each island I… parcel alignment solution comprises respective island parcel alignment solutions wherein each parcel alignment solution provides an assignment of assets contained therein”.
Therefore, based on above paragraphs of the specification, for examination purposes the examiner has interpreted the claimed “grouping geo-registered parcels present in the geotagged aerial image into a plurality of islands” in lines 8-9 of the claim as “grouping geo-registered parcels present in the geotagged aerial image into a plurality of islands, wherein the geo-registered parcels include land property boundaries and the plurality of islands are computational units generated by dividing the geo-registered parcels present in the geotagged aerial image”.
Claim 1 further recites the limitation “generating a plurality of parcel alignment solutions for each island of the plurality of islands” in lines 10-11 of the claim. However, the claimed “parcel alignment” term is not defined in any of the claims, which further renders the claim indefinite. 
Par. [0025-27] of the specification indicate “automatically align geotagged aerial images with geo-registered county parcels present in the aerial images… automatic alignment of geotagged aerial images with geo-registered county parcels present in the aerial images”.
Therefore, based on above paragraphs of the specification, for examination purposes the examiner has interpreted the claimed “generating a plurality of parcel alignment solutions for each island of the plurality of islands” in lines 10-11 of the claim as “generating a plurality of parcel alignment solutions for each island of the plurality of islands, wherein the parcel alignment is based on automatic alignment of the geotagged aerial image with geo-registered parcels present in the aerial images”.
Claims 2-8 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 9 recites the limitation “grouping geo-registered parcels present in the geotagged aerial image into a plurality of islands” in lines 7-8 of the claim. However, the claimed “geo-registered parcels” and “plurality of islands” terms are not defined in any of the claims, which renders the claim indefinite. Additionally, since the claimed “island” term is not defined in any of the claims, it is not clear if the claimed “island” encompasses embodiments corresponding to an “island”, which is typically defined as “a piece of land surrounded by water”, or not, which also renders the claim indefinite.   
Par. [0003-5] of the specification of the application indicates “automatically aligning geotagged aerial images with geo-registered county parcels (land property boundaries) present in such images… the system optimizes the parcel information by grouping geo-registered parcels present in the geotagged aerial image into a plurality of islands”. Par. [0020] of the specification also indicates “automatically aligning geotagged aerial images with geo-registered county parcels present in such images”. Par. [0029-34] of the specification further indicate “system divides groups of parcels present in the aerial image into a series of islands and generates a plurality of parcel alignment solutions for each island… parcel alignment solution comprises respective island parcel alignment solutions wherein each parcel alignment solution provides an assignment of assets contained therein… the system divides groups of parcels present in the aerial image into a series of islands I (e.g., computational units) and generates a plurality of parcel alignment solutions 182, 184 and 186 for each island I… parcel alignment solution comprises respective island parcel alignment solutions wherein each parcel alignment solution provides an assignment of assets contained therein”.
Therefore, based on above paragraphs of the specification, for examination purposes the examiner has interpreted the claimed “grouping geo-registered parcels present in the geotagged aerial image into a plurality of islands” in lines 7-8 of the claim as “grouping geo-registered parcels present in the geotagged aerial image into a plurality of islands, wherein the geo-registered parcels include land property boundaries and the plurality of islands are computational units generated by dividing the geo-registered parcels present in the geotagged aerial image”.
Claim 9 further recites the limitation “generating a plurality of parcel alignment solutions for each island of the plurality of islands” in lines 9-10 of the claim. However, the claimed “parcel alignment” term is not defined in any of the claims, which further renders the claim indefinite. 
Par. [0025-27] of the specification indicate “automatically align geotagged aerial images with geo-registered county parcels present in the aerial images… automatic alignment of geotagged aerial images with geo-registered county parcels present in the aerial images”.
Therefore, based on above paragraphs of the specification, for examination purposes the examiner has interpreted the claimed “generating a plurality of parcel alignment solutions for each island of the plurality of islands” in lines 9-10 of the claim as “generating a plurality of parcel alignment solutions for each island of the plurality of islands, wherein the parcel alignment is based on automatic alignment of the geotagged aerial image with geo-registered parcels present in the aerial images”.
Claims 10-16 are rejected by virtue of being dependent upon rejected base claim 9.
Claim 17 recites the limitation “grouping geo-registered parcels present in the geotagged aerial image into a plurality of islands” in lines 8-9 of the claim. However, the claimed “geo-registered parcels” and “plurality of islands” terms are not defined in any of the claims, which renders the claim indefinite. Additionally, since the claimed “island” term is not defined in any of the claims, it is not clear if the claimed “island” encompasses embodiments corresponding to an “island”, which is typically defined as “a piece of land surrounded by water”, or not, which also renders the claim indefinite.   
Par. [0003-5] of the specification of the application indicates “automatically aligning geotagged aerial images with geo-registered county parcels (land property boundaries) present in such images… the system optimizes the parcel information by grouping geo-registered parcels present in the geotagged aerial image into a plurality of islands”. Par. [0020] of the specification also indicates “automatically aligning geotagged aerial images with geo-registered county parcels present in such images”. Par. [0029-34] of the specification further indicate “system divides groups of parcels present in the aerial image into a series of islands and generates a plurality of parcel alignment solutions for each island… parcel alignment solution comprises respective island parcel alignment solutions wherein each parcel alignment solution provides an assignment of assets contained therein… the system divides groups of parcels present in the aerial image into a series of islands I (e.g., computational units) and generates a plurality of parcel alignment solutions 182, 184 and 186 for each island I… parcel alignment solution comprises respective island parcel alignment solutions wherein each parcel alignment solution provides an assignment of assets contained therein”.
Therefore, based on above paragraphs of the specification, for examination purposes the examiner has interpreted the claimed “grouping geo-registered parcels present in the geotagged aerial image into a plurality of islands” in lines 8-9 of the claim as “grouping geo-registered parcels present in the geotagged aerial image into a plurality of islands, wherein the geo-registered parcels include land property boundaries and the plurality of islands are computational units generated by dividing the geo-registered parcels present in the geotagged aerial image”.
Claim 17 further recites the limitation “generating a plurality of parcel alignment solutions for each island of the plurality of islands” in lines 10-11 of the claim. However, the claimed “parcel alignment” term is not defined in any of the claims, which further renders the claim indefinite. 
Par. [0025-27] of the specification indicate “automatically align geotagged aerial images with geo-registered county parcels present in the aerial images… automatic alignment of geotagged aerial images with geo-registered county parcels present in the aerial images”.
Therefore, based on above paragraphs of the specification, for examination purposes the examiner has interpreted the claimed “generating a plurality of parcel alignment solutions for each island of the plurality of islands” in lines 10-11 of the claim as “generating a plurality of parcel alignment solutions for each island of the plurality of islands, wherein the parcel alignment is based on automatic alignment of the geotagged aerial image with geo-registered parcels present in the aerial images”.
Claims 18-20 are rejected by virtue of being dependent upon rejected base claim 17.  

Allowable Subject Matter
Claims 1, 9, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668